Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6/14/2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-116954 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/5/2019 and 6/10/2019 were considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claim 1 describes the abstract idea of providing treatment, receiving and storing information, searching and extracting histories, and estimating transitions. Specifically, claim 1 recites:
“giving blood purification treatment to a patient; 
receive information on the blood purification treatment to and from the blood purification apparatus, 
storing the information on the blood purification treatment in a time course with progress of the treatment and accumulating the information as a history for each treatment session; and 
wherein the history includes a particular parameter related to the treatment and that changes with time during the blood purification treatment, and 
wherein the blood purification system includes 
searching the histories accumulated in the storage device and extracting, as an approximate history, a history including the particular parameter approximate to the particular parameter observed at a current time in a current session of blood purification treatment or a history including the particular parameter exhibiting a transition approximate to a transition of the particular parameter observed until the current time in the current session of blood purification treatment; 
estimates a transition of the particular parameter to be observed after the current time in the current session of blood purification treatment from the approximate history extracted by the extracting device; and”
 managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to provide treatment, receive and store information, search and extract histories, and estimate transitions. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claims 1 and 13 recite:  
“a blood purification apparatus capable of
a managing apparatus capable of communicating with the blood purification apparatus in such a manner as to transmit and
the managing apparatus including a storage device capable of 
a display provided to the blood purification apparatus or to the managing apparatus and being capable of displaying the information on the blood purification treatment,
an extracting device capable of
an estimating device that
a display control device capable of displaying the transition of the particular parameter estimated by the estimating device and the transition of the particular parameter observed in the current session of blood purification treatment simultaneously on the display.”
The limitations relating to displaying and transmitting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to mere instructions to apply the exception using generic computer components. Furthermore, the recitations related to a blood purification apparatus merely generally link the abstract idea to a particular technology or field of use. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP
2106.05(d)(II).  Additionally, the apparatuses, devices, and display are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept. Furthermore, a blood purification apparatus is descried by the Applicant as a well-understood, routine, and conventional device [Spec P 0002]. Well-understood, routine, and conventional elements cannot provide significantly more.
	Claims 3-4, 6-7, and 12-17 further describe the abstract idea of their respective parent claims, while also reciting new additional elements. Specifically, the claims recite displaying. Displaying simply introduces insignificant extra-solution activity to the claim language and has been recognized by the 
Dependent claims 2, 6, and 8-11 do not add “significantly more” to the eligibility of their respective independent claims and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2, 6, and 8-11 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-17 are directed to an abstract idea without significantly more. Therefore claims 1-17 are rejected under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff (U.S. Patent Application Publication No. 20130303961).
Regarding claim 1, Wolff teaches a blood purification system comprising: 
a blood purification apparatus capable of giving blood purification treatment to a patient [P 61] (Wolff teaches a blood treatment unit for purification and treatment of blood); 
a managing apparatus capable of communicating with the blood purification apparatus in such a manner as to transmit and receive information on the blood purification treatment to and from the blood purification apparatus [P 108, 114, 219-226] (Wolff teaches a central processing unit, which is interpreted as a managing apparatus, which communicates with the blood treatment unit), 
the managing apparatus including a storage device capable of storing the information on the blood purification treatment in a time course with progress of the treatment and accumulating the information as a history for each treatment session [P 219-226, 230-234] (Wolff teaches a storage unit, which is interpreted as a storage device, for storing pressure data related to blood treatment which contributes to a patient history as discussed in P 232); and 
a display provided to the blood purification apparatus or to the managing apparatus and being capable of displaying the information on the blood purification treatment [P 233, 245] (Wolff teaches a display for outputting results of blood treatment analysis), 
wherein the history includes a particular parameter related to the treatment and that changes with time during the blood purification treatment [P 157-158, 219-226, 232] (Wolff teaches utilizing patient history information, including measurements detected from previous dialysis sessions, such pressure or protein concentrations, which are interpreted as parameters related to treatment), and 
wherein the blood purification system includes an extracting device capable of searching the histories accumulated in the storage device and extracting, as an approximate history, a history including the particular parameter approximate to the particular parameter observed at a current time in a current session of blood purification treatment or a history including the particular parameter exhibiting a transition approximate to a transition of the particular parameter observed until the current time in the current session of blood purification treatment [P 219-226, 231-232] (Wolff teaches a search algorithm, which is interpreted as the extracting device, for searching and obtaining historical patient data; Wolff also teaches accessing this stored historical data and utilizing the data as reference data based on currently detected measurement values); 
an estimating device that estimates a transition of the particular parameter to be observed after the current time in the current session of blood purification treatment from the approximate history extracted by the extracting device [P 109, 206] (Wolff teaches estimating target measurements for the current dialysis session using the stored historical measurements; because the estimated target is a different value than the current measurement, this estimate is interpreted as a transition); and 
a display control device capable of displaying the transition of the particular parameter estimated by the estimating device and the transition of the particular parameter observed in the current session of blood purification treatment simultaneously on the display [P 111, 114, 245] (Wolff teaches displaying the current pressure measurements as well as the determined target).  
Regarding claim 2, Wolff teaches the blood purification system according to Claim 1, wherein the extracting device is {YB:00922202.DOC }-22-capable of searching the histories including not only the histories of a patient to whom the blood purification treatment is going to be given but also the histories of any other patient and extracting an approximate history therefrom [P 68, 219-226] (Wolff teaches that the reference measurements may be from previous sessions of the patient or from other similar patients).  
Regarding claim 7, Wolff teaches the blood purification system according to Claim 1, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).  
Regarding claim 12, Wolff teaches the blood purification system according to Claim 2, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Oshita (U.S. Patent Application Publication No. 20050102165).
Regarding claim 3, Wolff may not explicitly teach the blood purification system according to Claim 1, wherein the display control device is capable of displaying information on the current session of blood purification treatment as a graph with progress of time, and 
is capable of displaying the transition of the particular parameter estimated by the estimating device with reference to a time axis of the graph.  
However, Oshita teaches the blood purification system according to Claim 1, wherein the display control device is capable of displaying information on the current session of blood purification treatment as a graph with progress of time [Fig. 20, P 351-355] (Oshita teaches displaying a graph of current measurements related to blood treatment over time), and 
is capable of displaying the transition of the particular parameter estimated by the estimating device with reference to a time axis of the graph [Fig. 20, P 351-355] (Oshita teaches displaying, on the same graph and axis as other measurements, a blood volume change, which is interpreted as corresponding to the transition taught above).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Biological information and blood treating device information control system as taught by Oshita with the Blood ultrafiltration substitution target method and device taught by Wolff with the motivation of improving the quality and safety of medical care [Oshita P 518].
Regarding claim 8, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 13, Wolff and Oshita teach the blood purification system according to Claim 3, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating {YB:00922202.DOC }-24-device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).  
Obviousness for combining the teachings of Wolff and Oshita is discussed above for claim 3 and is incorporated herein.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Oshita (U.S. Patent Application Publication No. 20050102165) as applied to claim 3 above, and further in view of Ohishi (U.S. Patent Application Publication No. 20040057037).
Regarding claim 4, Wolff and Oshita may not explicitly teach the blood purification system according to Claim 3, wherein the display control device is capable of displaying an upper-limit transition and a lower-limit transition of the particular parameter that are estimated by the estimating device as graphs respectively.  
However, Ohishi teaches the blood purification system according to Claim 3, wherein the display control device is capable of displaying an upper-limit transition and a lower-limit transition of the particular parameter that are estimated by the estimating device as graphs respectively [P 70-74, Fig. 4] (Ohishi teaches determining an upper and lower limit of a change in measurements, and a graph showing the upper and lower limit, which is interpreted as corresponding to the displayed graph taught above).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Blood treatment device and method for blood treatment as taught by Ohishi with the   
Regarding claim 14, Wolff, Oshita, and Ohishi teach the blood purification system according to Claim 4, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).  
Obviousness for combining the teachings of Wolff, Oshita, and Ohishi is discussed above for claim 4 and is incorporated herein.

Claims 5, 6, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Mensinger (U.S. Patent Application Publication No. 20110004085).
Regarding claim 5, Wolff may not explicitly teach the blood purification system according to Claim 1, further comprising an input device through which a past time before the current time in the current session of blood purification treatment is specifiable, wherein the extracting device is capable of searching the histories including the particular parameter approximate to the particular parameter observed at the time inputted through the input device and extracting the history as an approximate history.
However, Mensinger teaches the blood purification system according to Claim 1, further comprising an input device through which a past time before the current time in the current session of blood purification treatment is specifiable, wherein the extracting device is capable of searching the histories including the particular parameter approximate to the particular parameter observed at the time inputted through the input device and extracting the history as an approximate history [P 94] .  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Performance reports associated with continuous sensor data from multiple analysis time periods as taught by Mensinger with the Blood ultrafiltration substitution target method and device taught by Wolff with the motivation of allowing users to adjust time periods for display, thereby allowing for more user-friendly analyses of historical data.
Regarding claim 6, Wolff and Mensinger teach the blood purification system according to Claim 5, wherein if a past time is specified through the input device, the display control device becomes capable of displaying a graph starting from the specified past time [P 61, 94] (Mensinger teaches generating reports based on the user time input and corresponding historical data, and that the reports include graphs).  
Obviousness for combining the teachings of Wolff and Mensinger is discussed above for claim 5 and is incorporated herein.
Regarding claim 9, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 
Regarding claim 15, Wolff and Mensinger teach the blood purification system according to Claim 5, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).  
Regarding claim 16, Wolff and Mensinger teach the blood purification system according to Claim 6, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating device in a distinguishable manner [P 111, 114, 245] (Wolff teaches .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Oshita (U.S. Patent Application Publication No. 20050102165) as applied to claim 3 above, and further in view of Mensinger (U.S. Patent Application Publication No. 20110004085).
Regarding claim 10, Wolff and Oshita may not explicitly teach the blood purification system according to Claim 3, further comprising an input device through which a past time before the current time in the current session of blood purification treatment is specifiable, wherein the extracting device is capable of searching the histories including the particular parameter approximate to the particular parameter observed at the time inputted through the input device and extracting the history as an approximate history.
However, Mensinger teaches the blood purification system according to Claim 1, further comprising an input device through which a past time before the current time in the current session of blood purification treatment is specifiable, wherein the extracting device is capable of searching the histories including the particular parameter approximate to the particular parameter observed at the time inputted through the input device and extracting the history as an approximate history [P 94] (Mensinger teaches receiving user input comprising a time period and accessing historical sensor data corresponding to the input time period).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Performance reports associated with continuous sensor data from multiple analysis time periods as taught by Mensinger with the system taught by Wolff and Oshita with the motivation of .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Oshita (U.S. Patent Application Publication No. 20050102165) and Ohishi (U.S. Patent Application Publication No. 20040057037) as applied to claim 4 above, and further in view of Mensinger (U.S. Patent Application Publication No. 20110004085).
Regarding claim 11, Wolff, Oshita, and Ohishi may not explicitly teach the blood purification system according to Claim 4, further comprising an input device through which a past time before the current time in the current session of blood purification treatment is specifiable, wherein the extracting device is capable of searching the histories including the particular parameter approximate to the particular parameter observed at the time inputted through the input device and extracting the history as an approximate history.
	However, Mensinger teaches the blood purification system according to Claim 1, further comprising an input device through which a past time before the current time in the current session of blood purification treatment is specifiable, wherein the extracting device is capable of searching the histories including the particular parameter approximate to the particular parameter observed at the time inputted through the input device and extracting the history as an approximate history [P 94] (Mensinger teaches receiving user input comprising a time period and accessing historical sensor data corresponding to the input time period).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Performance reports associated with continuous sensor data from multiple analysis time periods as taught by Mensinger with the system taught by Wolff, Oshita, and Ohishi with the motivation 
	Regarding claim 12, Wolff, Oshita, Ohishi, and Mensinger teach the blood purification system according to Claim 11, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murakami (U.S. Patent Application Publication No. 20160175508) a blood purification apparatus for monitoring blood purification treatment and corresponding changes. 
Hertz (U.S. Patent Application Publication No. 20130274644) teaches a controller for controlling settings related to blood dialysis treatment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/R.F.D./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626